DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13-14, 22-24, and 26-29 are pending.
This communication is in response to the communication filed 7/13/2022.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24, 26, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” (MPEP 2163.03).
The claims recite the limitation “strength score” and “likelihood score” for which the subject matter of the limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The specification states generally, the certain sources may have higher scores, but the scoring method is not sufficiently described as to what kind of algorithm or function it could be. 
As shown, the originally filed specification provide a vague disclosure as to what is being done as far as the end result but fail to provide a clear disclosure as to how the claimed invention perform the features claimed. The disclosure is informing the reader of what happens as far as end results is concerned but fails to disclose the process that results in the claimed function. The disclosure fails to show how the system determines the various scores. At best, applicant only alleges that they have the ability to broadly rank based on probability. The broad disclosure of the result that is desired is not providing an adequate written description of the invention, because this is not actually showing that applicant had developed any specific method to do what is claimed. 
This is different from the enablement issue, which is a separate part of 112(a). For the examiner to be able to search this aspect of the invention, the examiner must ascertain how applicant is accomplishing the disclosed result of the method steps being claimed. All that the examiner has to work from is the broad disclosure with no further comments or guidance as to how this would be done or what it could be. The examiner takes the position that with respect to these limitations or features of the claims, the specification fails to provide an adequate written description of the invention to an extent that would sufficiently show that applicant was in possession of an invention that could operate as claimed.  Simply disclosing a vague description, without actually explaining how the system perform the functions claimed, results in a written description problem under 112(a). The examiner has no idea how applicant actually contemplated doing these steps because nothing is disclosed other than the broad disclosure of the specification. This does not satisfy the written description part of 112(a) in the opinion of the examiner. The examiner is left guessing as to how this is accomplished.
In a general sense, upon reading the specification the examiner took notice of the fact that the specification contains a lot of result-oriented language that is explaining what is happening as far as a desired result, but applicant never actually discloses how the result is accomplished. The written description requirement is separate from the enablement requirement. Applicant has an obligation under 112(a) to disclose more than the generic result that is being obtained. The specification as originally filed must contain an adequate written description of the invention that shows that applicant was actually in possession of an invention that could be expected to do what is claimed. This has not been done. Other than disclosing and claiming some very broad and generic concepts, the examiner cannot ascertain exactly how the Applicant had contemplated the desired results to be obtained as far as the system is concerned because the specification is silent as to how the system or method is going to perform the claimed invention.  
As the courts have made clear, 35 U.S.C §112(a) contains a written description requirement that is separate and distinctive from the enablement requirement. See Ariad, 598 F.3d 1336, 1340 (Fed. Cir. 2010).  
As the Federal Circuit has stated in Ariad: 
a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  

Ariad, 598 F.3d at 1349 (emphasis added).   While Ariad relates to chemical compounds, the legal principles are the same.  Since Applicant has failed in providing throughout the specification examples as to how the invention is accomplishing the results, Applicant has failed to provide a disclosure and therefore possession of any species of the genus of what is being claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-14, 22-24, and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite systems and methods for determining a medical diagnosis. Specifically, the claims recite collecting various types of data from various sources, calculating a strength score indicative of reliability for each source, combining the data into a medical knowledge graph depicting various nodes, selecting pathways between nodes, determining a connection strength for each pathway, aggregating each connection strength to obtain a total connection strength, evaluating health data from a patient to determine a set of nodes, determining a set of connection strengths between nodes, generating a statistical correlation between each disease in the nodes and patient health data, ranking the statistical correlation, generating a list of differential diagnoses for the patient, and displaying the list of differential diagnoses to diagnose a suspect disease that is consistent with the patient’s health data. These limitations are grouped in the “mental processes” grouping of abstract ideas because in this case, the claims involve collecting patient information, analyzing it for a possible diagnosis, and outputting the results of the collection and analysis. See MPEP 2106.04. The claims recite concepts relating to tracking or organizing patient medical information. A doctor with basic skill in the art would reasonably be able to perform the claim limitations of processing various data from sources, analyzing the data by making calculations, aggregations, determinations, statistical correlations, and presenting a diagnosis. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use databases, processors, and knowledge graphs. 
The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment and may be interpreted as extra solution activity. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible, because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the databases and knowledge graphs may be ontology based such as SNOMED or LOINC, which are globally used and function to store data (specification par. 4, 48); using broadest reasonable interpretation, the processor may be any computer processer functioning to process data or run an algorithm (par. 31); and the displaying may be performed by a mobile app or web interface for data input and output functioning to display information (fig. 3, par. 63). The additional elements are generally described and are interpreted as well-known components that are used to generally link the abstract idea to a technological environment (par. 45).
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves storing, processing, or displaying data. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to determine a diagnosis instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the claim limitations are similar to those of receiving and sending information over a network and performing repetitive calculations, because processing patient condition data, selecting pathways, generating diagnoses for a suspected disorder related to a patient condition, and presenting different diagnoses involve receiving information, performing calculations, and sending information for display of the results. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using databases, processing engine, diagnostic algorithm, and user interface to perform the steps of processing patient condition data, selecting pathways, generating diagnoses for a suspected disorder related to a patient condition, and presenting different diagnoses amount to no more than using computer devices to automate or implement the abstract idea of determining a medical diagnosis. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Moreover, the additional elements are generally described and are interpreted as well-known components as described above. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. Claims 14, 22-24, and 26-28 additionally recite various data, algorithms, and functions of the above recited additional elements. The additional functions of the additional elements appear to be only software processes and are deemed additional elements for compact prosecution (par. 64). The algorithms and functions are generally described, but do not appear to be sufficiently described as to ascertain any complexity of the elements, and are therefore interpreted as well-known components that are used to generally link the abstract idea to a technological environment (par. 45). The rest of the dependent claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe determining a medical diagnosis by collecting information (claim 12), analyzing it (claims 7-9), and outputting the results of the collection and analysis (claims 5, 12). The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of determining a medical diagnosis by collecting information, analyzing it, and outputting the results of the collection and analysis. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 22-24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Moore US2013/0291060 in view of Avinash et al. US2007/0118399.
As per claim 13 and 29, Moore teaches 
a method comprising: collecting, by at least one processor, from at least a first database, a plurality of medical terms comprising a plurality of diseases and a plurality of symptoms; collecting, by the at least one processor, from at least a second database, a plurality of ontological relationships between the plurality of medical terms; collecting, by the at least one processor, from a plurality of literature sources, a plurality of clinical relationships between the plurality of medical terms, the plurality of clinical relationships comprising a plurality of probabilities that individuals having a given disease in the plurality of diseases will exhibit a given symptom in the plurality of symptoms; (Moore fig. 31 and associated paragraphs, par. 103, 275, 715, 1026-1028 teaches a healthcare information platform with a processor, memory, and database server, connected to various information sources, algorithm facility, syndication collection facility, interpreted as a hybrid knowledge base, and computers, here the platform may collect and store syndicated information including full academic journal articles, article abstracts, customized article summaries, clinic trial data, clinical trial analyses, published standards of care, published clinical indicators for medications, published indicators for interventions, appropriateness scores for certain classes of clinical profiles and corresponding treatment options, and the like)
calculating, by the at least one processor, a strength score indicative of reliability for each source in the plurality of literature sources; (Moore par. 715, 929 teaches appropriateness scores for certain classes of clinical profiles and treatment options with journal articles, published standards of care, and published clinical indicators, here semantic rules are interpreted as rating and scores as they relate to data appropriateness)
combining, by the at least one processor, the plurality of medical terms, the plurality of ontological connections, and the plurality of clinical connections into a medical knowledge graph that depicts a plurality of nodes and a plurality of connectors connecting the plurality of nodes, the plurality of nodes comprising a first set of nodes representing the plurality of diseases and a second set of nodes representing the plurality of symptoms, the plurality of connectors representing linkages between the plurality of nodes that are derived from the plurality of ontological relationships and the plurality of clinical relationships; (Moore par. 597, 731 teaches knowledge structures including metadata for the accumulation, organization and compilation of procedure-related information such as procedure outcome, adverse events, duration of hospitalization, number of post-operative visits and other parameters of physician performance and practice resource utilization, syndicated information may include empiric data summaries describing the probabilities of certain outcomes that are associated with various treatment options, interpreted as combining medical terms, ontological connection, and clinical connections into a knowledge graph)
selecting, by the at least one processor, one or more pathways between each pair of nodes by selecting one or more connectors that connect the pair of nodes; (Moore par. 387, 928, 1053 teaches a healthcare provider may store algorithms on a server reflecting the clinical standards of care for the types of patients treated by that healthcare provider, as data are collected throughout the patient's treatment, the incoming syndication feed may be filtered or otherwise associated with these algorithms and used to derive recommendations that may, in turn, be forward to healthcare providers for consultation during the clinical decision making process)
determining, by the at least one processor, a connection strength for each pathway between each pair of nodes; (Moore fig. 31 and associated paragraphs, par. 103, 715, 1026-1028 teaches a healthcare information platform connected to various information sources, collecting and storing syndicated information including full academic journal articles, article abstracts, customized article summaries, clinic trial data, clinical trial analyses, published standards of care, published clinical indicators for medications, published indicators for interventions, appropriateness scores for certain classes of clinical profiles and corresponding treatment options, and the like; Moore par. 715, 929 teaches appropriateness scores for certain classes of clinical profiles and treatment options with journal articles, published standards of care, and published clinical indicators, here semantic rules are interpreted as rating and scores as they relate to data appropriateness)
aggregating, by the at least one processor, each connection strength to obtain a total connection strength; (Moore par. 387, 399, 573 teaches data quality verification, where database functions applied to syndicated business management systems may allow physicians determine best practices for an unfamiliar or complex disease; Moore par. 597, 731 teaches knowledge structures including metadata for the accumulation, organization and compilation of procedure-related information such as procedure outcome, adverse events, duration of hospitalization, number of post-operative visits and other parameters of physician performance and practice resource utilization, syndicated information may include empiric data summaries describing the probabilities of certain outcomes that are associated with various treatment options)
evaluating, by the at least one processor, health data from a patient to determine a set of nodes in the plurality of nodes that represents the health data, the set of nodes comprising one or more nodes in the second set of nodes; determining, by the at least one processor, a set of connection strengths between (i) one or more nodes in the first set of nodes representing the plurality of diseases and (ii) the set of nodes representing the health data; (Moore par. 387, 399, 573, 597, 731 teaches data quality verification, where database functions applied to syndicated business management systems may allow physicians determine best practices for an unfamiliar or complex disease and knowledge structures including metadata for the accumulation, organization and compilation of procedure-related information, which may be interpreted as health data in a set of nodes, the connection strengths may be interpreted as syndicated information including empiric data summaries describing the probabilities of certain outcomes that are associated with various treatment options)
generating, by the at least one processor, a statistical correlation between each disease in the one or more nodes and the patient's health data; (Moore par. 205, 387, 582, 625, 673-675 teaches updated standards of clinical care may also lead to a new or possible diagnostic suggestion after healthcare institutions may interact with syndicated data regarding current standards of clinical care, accreditation standards; also an algorithm identifying conflicts among prescribed medications, different rules may be constructed for different streams of data, and medical decision making where the system may analyze new medical studies and integrate new medical findings for patient practices, here an identification of a conflict may be used in conjunction with algorithm based pathological diagnoses to construct different rules, also integration of new medical findings may be verified for quality and assist in decision making based on rules by the system; par. 1052 teaches  algorithms used to determine diversions from accepted clinical standards of care may be stored on a central server, or locally on a client, for example, and act as filters or predictors based on the incoming syndication data relating to the patients’ records, the algorithms may be updated to reflect findings from new clinical research and changing standards of care)
ranking, by the at least one processor, the statistical correlations; (Moore par. 202, 240, 1053 teaches searches and filters may be conducted across pools of data to select specific data feeds or elements of a tree structure including community rankings, which are interpreted as prioritizing citations, journal articles, published standards of care, and published clinical indicators with higher rankings, metadata may also be used for searching to provide tagging by external trusted authority; researchers may manifest this new knowledge in the form of an algorithm that filters or otherwise manipulates all incoming patient syndication data)
displaying, by the at least one processor, the list of differential diagnoses, to diagnose a suspected disease that is consistent with the patient's health data (Moore par. 1027 teaches that an algorithm may be adapted to produce reports and the reports may be displayed on the computer facility, where the computer facility may be any computer processing equipment)
Moore does not teach the following limitations met by Avinash, generating, by the at least one processor, a list of differential diagnoses for the patient, the list of differential diagnoses comprising each disease in the one or more nodes, one or more features for each disease in the one or more nodes, and the statistical correlations; (Avinash fig. 26, 30, and associated paragraphs, par. 94, 109, 362, 378, 390, 395 teaches selections of a different algorithm type, modification, addition or removal of one or more functions carried out by the algorithm, or modification of parameters and settings employed by the algorithm in carrying out the functions, where algorithms evaluate a range of conditions, which may determine or indicate possible diagnoses, here the selection of pathways is interpreted as choosing rule based algorithms to generate different diagnoses) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system and methods as taught by Moore to generate a list of differential diagnoses as taught by Avinash with the motivation to integrate disparate information created in the medical field and effectively organize and analyze the data (Avinash par. 8). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to determine differential diagnoses when diagnosing patients. One of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 14, Moore and Avinash teach all the limitations above and further teach selecting a subset of pathways between each pair of nodes; and aggregating a contribution from each pathway in the subset of pathways to represent the connection strength between each pair of nodes (Moore par. 387, 928, 1053 teaches a healthcare provider may store algorithms on a server reflecting the clinical standards of care for the types of patients treated by that healthcare provider, as data are collected throughout the patient's treatment, the incoming syndication feed may be filtered or otherwise associated with these algorithms and used to derive recommendations that may, in turn, be forward to healthcare providers for consultation during the clinical decision making process; Moore par. 387, 928, 1053 teaches a healthcare provider may store algorithms on a server reflecting the clinical standards of care for the types of patients treated by that healthcare provider, as data are collected throughout the patient's treatment, the incoming syndication feed may be filtered or otherwise associated with these algorithms and used to derive recommendations that may, in turn, be forward to healthcare providers for consultation during the clinical decision making process).
As per claim 22, Moore and Avinash teach all of the limitations above and further teach calculating a strength score indicative of reliability for each source in the plurality of literature sources (Moore par. 715, 929 teaches appropriateness scores for certain classes of clinical profiles and treatment options with journal articles, published standards of care, and published clinical indicators, here a strength score indicative of reliability is interpreted as rating and scores as they relate to data appropriateness).
As per claim 23, Moore and Avinash teach all of the limitations above and further teach obtaining a reputation of a publication in which each sources in the one or more literature source appears; obtaining a reputation of one or more authors of each sources in the one or more literature sources; and weighting the reputation of the publication and the reputation of the one or more authors to generate the strength score (Moore fig. 15 and associated paragraphs, par. 202, 234, 929 teaches rules and other structure of filters to share and inspect data, shared data may include clinical standards of care, semantic rules, and treatment information; Moore par. 202, 240, 1044, 1053 teaches searches and filters may be conducted across pools of data to select specific data feeds or elements of a tree structure including community rankings, which are interpreted as prioritizing citations, journal articles, published standards of care, and published clinical indicators with higher rankings, metadata may also be used for searching to provide tagging by external trusted authority; researchers may manifest this new knowledge in the form of an algorithm that filters or otherwise manipulates all incoming patient syndication data; Moore par. 387, 399, 573 teaches data quality verification, where database functions applied to syndicated business management systems may allow physicians determine best practices for an unfamiliar or complex disease; see also Avinash par. 205). 
As per claim 24, Moore and Avinash teach all of the limitations above and further teach wherein the list of differential diagnoses further comprises: one or more disease features for each disease in the set of suspected diseases, and a likelihood score that each of the one or more disease features is indicative of one or more diseases in the set of suspected diseases (Moore par. 202, 240, 1044, 1053 teaches searches and filters may be conducted across pools of data to select specific data feeds or elements of a tree structure including community rankings, which are interpreted as prioritizing citations, journal articles, published standards of care, and published clinical indicators with higher rankings, metadata may also be used for searching to provide tagging by external trusted authority; researchers may manifest this new knowledge in the form of an algorithm that filters or otherwise manipulates all incoming patient syndication data).
As per claim 26, Moore and Avinash teach all of the limitations above and further teach generating a first set of rules that links a specific disease in the plurality of diseases with one or more features; (Moore par. 575, 1028 teaches rules providing for metadata enrichment including physician encounters with diseases, patient visits, continuing medical education conferences, journal club articles and the like) generating a second set of rules that link the one or more features with one or more additional diseases other than the specific disease; (Avinash par. 351, 445 teaches model development, where models may use various sets of rules, and modules search for and identify data which may be linked to specific disease states, medical events, or to yet unidentified or unrecognized disease states or medical events) calculating a plurality of probabilistic associations between the plurality of medical conditions, the one or more disease features, and the patient health data; (Moore par. 678, 731, 806 teaches empiric data summaries describing the probabilities of certain outcomes that are associated with various treatment options) and weighting each probabilistic association in the plurality of probabilistic associations, to generate the likelihood score (Avinash par. 286, 352, 391 teaches the data mining and analysis functions, in conjunction with the model development algorithms, may provide for identification of disease states and relationships between these disease states and available data which were not previously recognized and scoring each hypothesized decision options of the outcomes, interpreted as likelihood score). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system and methods as taught by Moore to weight probabilistic associations to generate a likelihood score as taught by Avinash with the motivation to integrate disparate information created in the medical field and effectively organize and analyze the data (Avinash par. 8). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to determine differential diagnoses when diagnosing patients. One of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 27, Moore and Avinash teach all of the limitations above and further teach wherein the plurality of medical terms additionally comprises a plurality of symptoms, and wherein the plurality of clinical relationships comprises a plurality of probabilities that individuals having a given disease in the plurality of diseases will exhibit a given symptom in the plurality of symptoms (Moore par. 934, 1053 teaches determining a likelihood of developing a disorder based on the presence of a gene and using information such as symptoms and changes in symptoms to determine a probability of disease).
As per claim 28, Moore and Avinash teach all of the limitations above and further teach wherein the plurality of connectors comprises: disease causes and disease types (Moore par. 934 teaches disease causes as symptoms and genes and types as cardiovascular disease).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 7/13/2022 have been fully considered and are addressed below.
Applicant argues that the claims are patentable statutory subject matter (Remarks p. 10-11). Applicant states the addition of connection strengths between nodes in the knowledge graph, statistical correlations, ranking of statistical correlations, and displaying the statistical correlations are directed towards statutory subject matter. Examiner respectfully disagrees.
These limitations are grouped in the “mental processes” grouping of abstract ideas because in this case, the claims involve collecting patient information, analyzing it for a possible diagnosis, and outputting the results of the collection and analysis. See MPEP 2106.04. The claims recite concepts relating to tracking or organizing patient medical information. A doctor with basic skill in the art would reasonably be able to perform the claim limitations of processing various data from sources, analyzing the data by making calculations, aggregations, determinations, statistical correlations, and presenting a diagnosis. Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception, therefore the claims remain rejected under 101.
Applicant argues the withdrawal of the obviousness rejections. Applicant states that the newly added claim limitations are not disclosed nor taught by the cited prior art. The 103 rejection has been updated to include citations to the newly amended and added claim limitations. As such the claims are unpatentable as stated above.
Reference of interest: Adderly et al. US2016/0140446: The reference is directed to grading sources and managing evidence for intelligence analysis. The reference discloses determining a level of confidence in a hypothetical ontological link of an ontology, identifying and grading the source of an evidential statement, and determining a source grading measurement value indicative of a degree of reliability and credibility of the source. An indication of trustworthiness of the evidential statement is generated based on the source grading measurement value. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY M. PATEL/Examiner, Art Unit 3686